United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 9, 2005

                       ))))))))))))))))))))))))))         Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60236

                       ))))))))))))))))))))))))))

         AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY

               Plaintiff – Counter-Defendant – Appellee

                                  vs.

                     AMERISTAR CASINOS INC; ET AL

                              Defendants

                        AMERISTAR CASINOS INC

               Defendant – Counter-Claimant – Appellant


             Appeal from the United States District Court
               for the Southern District of Mississippi
                              (00-CV-257)


Before GARWOOD, JONES, and PRADO, Circuit Judges.

PER CURIAM:*

     After hearing oral argument and considering the parties’

briefs and pertinent portions of the record, we affirm the

district court’s grant of summary judgment in favor of American

Guarantee.

     AFFIRMED.




     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.